Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending.
The Drawings filed 09/03/2020 are approved by the examiner.
The IDS statements filed 09/03/2020, 12/03/2020, 12/17/2020, 01/08/2021, 03/30/2021, 06/23/2021, and 06/29/2021 have been considered.  Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-11 of U.S. Patent No. 10,717,910.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to cold storage material compositions and transport containers thereof (see claims 1-4 and 9-11 of the patented claims) comprising components of overlapping scope.  The patented claims recite the cold storage material is an aqueous composition containing 1-10 mol% of a metal salt and 0.5-5 mol% of an inorganic salt and has a melting start point within the range -75°C to -40°C (claim 1).  The disclosed melting start point overlaps the claimed melting temperature of -75°C to -55°C.  The metal salt includes calcium chloride (claims 1 and 2), and the inorganic salt includes chloride salts and/or is selected from the group consisting of sodium chloride, ammonium chloride, potassium chloride, ammonium chloride, potassium chloride, ammonium sulfate, potassium nitrite, potassium hydrate, sodium bromide, and mixtures thereof (claims 3, 4, and 9).  
	Although the patented claims fail to recite the relative concentration of calcium ions, chloride ions, bromide ions, and ammonium ions as claimed, the solidification start temperature point/difference as claimed, or a method of producing a cold storage material composition comprising mixing water/calcium chloride/bromide salt/ammonium salt, water/ammonium chloride/calcium salt/bromide salt, or water/calcium salt/chloride salt/bromide salt/ammonium salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the instant claims from the patented claims of US 10,717,910.  The patented claims clearly recite basis for cold storage material compositions containing calcium ions, chloride ions, bromide ions, and ammonium ions in water, and the total amount of the recited metals alt and inorganic salt concentrations in the patented claims appear to overlap the instantly claimed ranges.  It would have been within the purview of a person of ordinary skill in the art to provide calcium chloride, i.e., calcium and chloride ions, as well as bromide ion-containing and ammonium-ion containing salt(s) from the claims, and arrive at the scope of the claimed mixtures as well as within or overlapping amounts of the salts.  A person of ordinary skill in the art would reasonable expect the presence of additional properties, e.g., a specific solidification start temperature or difference between the melting temperature and solidification start temperature, to flow naturally from the patented claims since they recite cold storage material compositions containing the same ions as those claimed with substantially the same properties (see the overlapping and closely similar melting start point of the patented claims). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of U.S. Patent No. 11,084,963.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to cold storage material compositions 
drawn to cold storage material compositions and methods of using thereof (see claims 1-4 and 6-8 of the patented claims) comprising components of overlapping scope.  The patented claims recite the cold storage material comprises a multicomponent eutectic composed of water and two or more compounds including a chloride salt (A) and a bromide salt (B), has a melting temperature in the range of -75°C to -30°C (claims 1, 2, 6, and 8).  The disclosed melting start point overlaps the claimed melting temperature of -75°C to -55°C.  Claim 6 of 11,084,963 recite the melting temperature if -75°C to -60°C, which falls within the claimed melting temperature range.  The chloride salt includes calcium chloride (claims 3 and 4), and the bromide salt includes at least one of ammonium bromide, potassium bromide, and calcium bromide (claims 1 and 8).  The composition includes 0.1 to 18 mol of calcium ions, 0.1 to 19 mol of chloride ions, and 0.1 mol to 20 mol of bromide ions, relative to 100 mols of water (claim 7).  The patented composition clearly comprises relative amounts calcium ions, chloride ions, and bromide ions overlapping those claimed.  
	Although the copending set of claims fail to recite the relative concentration of ammonium ions as claimed, the solidification start temperature point/difference as claimed, or a method of producing a cold storage material composition comprising mixing water/calcium chloride/calcium bromide/ammonium chloride, water/calcium chloride/ammonium bromide, water/ammonium chloride/calcium bromide, water/calcium chloride/bromide salt/ammonium salt, water/calcium bromide/chloride salt/ammonium salt, water/ammonium chloride/calcium salt/bromide salt, or water/calcium salt/chloride salt/bromide salt/ammonium salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the instant claims from the patented claims of US 10,717,910.  The patented claims clearly recite basis for cold storage material compositions containing ammonium ions in water within the recited 0.1 mol to 20 mol relative to 100 mol of water (since the ammonium ions may be provided by the ammonium bromide salt (B)), and the total amount ammonium ion thereof appear to overlap and/or fall within the instantly claimed range.  It would have been within the purview of a person of ordinary skill in the art to provide ammonium chloride in the chloride salt (A) since the patent’s specification discloses and clarifies the recited chloride salt compound may further comprise ammonium chloride (see col. 7 lines 30-34), such that the claims as properly construed in light of the disclosure encompass and meet the instant claims that recite the presence of ammonium chloride as in instant claims 7 and 8.  It would have also been within the purview of a person of ordinary skill in the art to provide calcium chloride, i.e., calcium and chloride ions, calcium bromide, i.e., calcium and bromide ions, and ammonium bromide, ammonium and bromide ions from the claims and arrive at the scope of the claimed mixtures.   A person of ordinary skill in the art would reasonable expect the presence of additional properties, e.g., a specific solidification start temperature or difference between the melting temperature and solidification start temperature, to flow naturally from the patented claims since they recite cold storage material compositions containing the same ions as those claimed with substantially the same properties (see the overlapping and closely similar melting start point of the patented claims). 
The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).  Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).  When ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm. Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02.
Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, the fourth line of the claim recites “lower than the temperature at which the mixing step is”.  Applicant is suggested to amend this line to read as “lower than a temperature at which the mixing step is” in order to improve clarity of the terms in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, from which claim 5 depends, is directed to a cold storage material.  Accordingly, the recitation of claim 5 reciting a cold storage material comprising the cold storage material composition of claim 1 fails to further limit the subject matter of the claim upon which it depends.  Even though claim 1 is a “cold storage material composition” and claim 5 is a “cold storage material,” the claims still have equivalent scopes.  A material is equivalent to a material composition.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2016/0153273, hereinafter Nguyen).
As to claims 1-5, Nguyen teaches an aqueous brine composition comprising water and inorganic salts where the salts are present in an amount of greater than 0 wt.% and up to a saturated salt solution, e.g., about 1 to 18 wt.% (para. 0036).  
Although Nguyen fails to explicitly teach an example of the aqueous brine at-once comprising 0.1-20.0 mol calcium ions, 0.1-28.0 mol chloride ions, 0.1-20.0 bromide ions, and 0.01-10.0 mol ammonium ions all relative to 100 mol of water, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed ions’ presence and their relative concentrations by following the express teachings of the reference.  Nguyen teaches providing combinations of various salts to obtain a suitable brine, including CaCl2, CaBr2, and NH4Cl as preferred, exemplary salts suitable for the brine (para. 0037), and a preferred concentration of the salts is within the range of 1 to 18 wt.% as described above.  
For example, an exemplary composition of water-CaCl2-CaBr2-NH4Cl, where the CaCl2-CaBr2-NH4Cl are in equal parts by weight and having a total amount of CaCl2+CaBr2+NH4Cl corresponding to the end points of the preferred range 1-18 wt.% within the express teachings of the reference overlaps the scope of the claimed presence of calcium-, chloride-, bromide-, and ammonium-ions and their relative mol amounts.  Using the molecular weights of the components to calculate mols of the components and solving for a basis of 100 mol water, a water-CaCl2-CaBr2-NH4Cl brine composition in relative weight amounts of 99:1/3:1/3:1/3 corresponding to the lower end point of the preferred range is equivalent to a composition of 0.08 mol calcium ions, 0.21 mol chloride ions, 0.06 mol bromide ions, and 0.11 mol ammonium ions relative to 100 mol of water.  Similarly, a water-CaCl2-CaBr2-NH4Cl brine composition in relative weight amounts of 82:6:6:6 corresponding to the upper end point of the preferred range is equivalent to a composition of 1.85 mol calcium ions, 4.85 mol chloride ions, 1.32 mol bromide ions, and 2.47 mol ammonium ions relative to 100 mol of water.  Thus, it is shown some of the express teachings of the brine composition of Nguyen have scope overlapping that instantly claimed, which constitutes a case a prima facie obviousness of the claimed material.  
Note, the preamble of the claims reciting the material/composition be a cold storage material is merely an intended use/purpose of the recited material/composition.  Consideration of the entirety of the independent claim reveals the body of the claim defines a structurally complete invention of a material having specified concentrations of calcium, chloride, bromide, and ammonium ions.  Thus, the preamble of the claim is given little patentable weight.  MPEP 2111.02, II.
Although Nguyen fails to explicitly teach the material has a melting temperature in a range of -75°C to -55°C, a solidification start temperature of not less than -80°C, or a difference between the melting temperature and the solidification temperature is not more than 16°C or not more than 6°C, at the time of the effective filing date a person of ordinary skill in the art would reasonable expect the presence of additional properties, e.g., melting temperature, solidification start temperature, or difference between the melting temperature and solidification start temperature, to flow naturally from the teachings of Nguyen since the reference teaches aqueous brine compositions composed of the same ions as those claimed (see the calcium-, chloride-, bromide-, and ammonium-containing salts described above) in overlapping amounts as those claimed.  Brines, such as the various inorganic salts of Nguyen, e.g., CaCl2, CaBr2, and NH4Cl, are freezing point depressants and would be expected by a person of ordinary skill in the art to affect and lower the melting/solidification temperatures of an aqueous solution comprising such.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to claim 6, Nguyen teaches the aqueous brine composition is a component of a wellbore servicing fluid (para. 0030) that is providing/injected into a subterranean formation (para. 00104, 105, 0179).  While Nguyen does not explicitly teach the fluid is in a container, a person of ordinary skill in the art would recognize the presence of the fluid in a container is necessarily present else the fluid would not be operable for use as a wellbore servicing fluid as disclosed.
As to claim 7, Nguyen teaches an aqueous brine composition that may be artificially-created comprising water and inorganic salts (para. 0036).  In other words, Nguyen teaches creating an aqueous brine composition by mixing water and inorganic salts.  
Although Nguyen fails to explicitly teach an example of the aqueous brine at-once comprising a mixing step of water, calcium chloride, calcium bromide, and ammonium chloride, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed salts’ presence by following the express teachings of the reference.  Nguyen teaches providing combinations of various salts to obtain a suitable brine, including CaCl2, CaBr2, and NH4Cl, as preferred, exemplary salts suitable for the brine (para. 0037).  
Note, the preamble of the claim reciting the produced material/composition be a cold storage material is merely an intended use/purpose of the recited material/composition.  Consideration of the entirety of the independent claim reveals the body of the claim defines a structurally complete invention of a material having specified salt species mixed.  Thus, the preamble of the claim is given little patentable weight.  MPEP 2111.02, II.
As to claim 8, Nguyen teaches an aqueous brine composition that may be artificially-created comprising water and inorganic salts (para. 0036).  In other words, Nguyen teaches creating an aqueous brine composition by mixing water and inorganic salts.  
Although Nguyen fails to explicitly teach an example of the aqueous brine at-once comprising a mixing step of water with various salts, e.g., calcium chloride, ammonium chloride, calcium bromide, a bromide salt, an ammonium salt, a chloride salt, or a calcium salt, as recited in mixtures (B) to (F), at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed salts’ presence by following the express teachings of the reference.  Nguyen teaches providing combinations of various salts to obtain a suitable brine, including CaCl2, CaBr2, and NH4Cl as preferred, exemplary salts suitable for the brine (para. 0037).  The disclosed CaCl2 may read on both the claimed calcium salt and chloride salt by double inclusion, the disclosed CaBr2 may read on both the claimed calcium salt and bromide salt by double inclusion, and the disclosed NH4Cl may read on both the ammonium salt and chloride salt by double inclusion.
Note, the preamble of the claim reciting the produced material/composition be a cold storage material is merely an intended use/purpose of the recited material/composition.  Consideration of the entirety of the independent claim reveals the body of the claim defines a structurally complete invention of a material having specified salt species mixed.  Thus, the preamble of the claim is given little patentable weight.  MPEP 2111.02, II.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katano (WO 2016/204284 A1, utilizing US 2018/0105728 as an English language equivalent).  Citations are with respect to the US PGPub.
As to claims 1 and 5, Katano teaches a cold storage material composition (abstract, para. 0001).  The composition is an aqueous solution comprising a metal salt (A) at a concentration of 1 to 10 mol% and an inorganic salt (B) at a concentration of 0.5 to 5 mol% and has a melting temperature (melting start point) within the range of -75°C to -40°C (abstract, para. 0019, 0039 and 0046).  The disclosed melting start point range overlaps the claimed melting temperature range.  Katano teaches the metal salt (A) is preferably calcium chloride (para. 0037-0038), which amounts to an overlap of the claimed 0.1 to 20 mol calcium ions relative to 100 mol of water range (the balance of the composition besides the components A and B is water).  Katano teaches the inorganic salt includes, among others, sodium chloride, ammonium chloride, sodium bromide, and combinations thereof (para. 0044).  
Although Katano fails to explicitly teach the composition comprises 0.1 to 28.0 mol of chloride ions, 0.1 mol to 20.0 mol of bromide ions, and 0.01 to 10.0 mol of ammonium ions all relative to 100 mol of water, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed ranges from the teachings of Katano since Katano teaches providing aqueous calcium chloride-containing solutions with total 0.5 to 5 mol% additional inorganic salt (B)-components, e.g., sodium chloride/ammonium chloride/sodium bromide/combinations thereof, in order to obtain a cold storage material composition stably having a melting start point within the range of -75°C to -40°C (para. 0043-0047).  It would be obvious to a person of ordinary skill in the art to vary and/or optimize the species and amounts of inorganic salt (B) provided in the composition in order to sufficiently obtain such a cold storage material composition.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claims 2-4, although Katano fails to explicitly teach the material has a solidification start temperature of not less than -80°C or a difference between the melting temperature and the solidification temperature is not more than 16°C or not more than 6°C, at the time of the effective filing date a person of ordinary skill in the art would reasonable expect the presence of additional properties, e.g., a specific solidification start temperature or difference between the melting temperature and solidification start temperature, to flow naturally from the teachings of Katano since the reference teaches cold storage material compositions containing the same ions as those claimed (see the calcium-, chloride-, bromide-, and ammonium-containing salts described above) in overlapping amounts as those claimed (see the amounts of metal salt (A) and inorganic salt (B) described above) with substantially the same/overlapping melting temperature range as that recited in instant claim 1 (see the overlapping and closely similar melting start point described above).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to claim 6, Katano teaches a transport container comprising the cold storage material (para. 0001, 0065, and 0070).  
As to claim 8, Katano teaches a method of producing a cold storage material composition comprising a mixing step (mixing a metal salt (A), an inorganic salt (B), and water, para. 0062).  Katano teaches the metal salt (A) is preferably calcium chloride (para. 0037-0038), which amounts to the reference’s method comprising mixing calcium chloride, an inorganic salt (B), and water.
Katano fails to teach an example corresponding to the recited mixtures, e.g., the recited mixture (C) water, calcium chloride, a bromide salt, and an ammonium salt, mixture (E) water, ammonium chloride, a calcium salt, and a bromide salt, and mixture (F) water, a calcium salt, a chloride salt, a bromide salt, and an ammonium salt. 
However, Katano further teaches the inorganic salt (B) includes, among others, sodium chloride, ammonium chloride, sodium bromide, and combinations thereof in order to obtain a cold storage material composition stably having a melting start point within the range of -75°C to -40°C (para. 0043-0047).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed mixtures (C), (E), and/or (F) from the teachings of Katano by following the express teachings of the reference of providing combinations of ammonium-, chloride-, and bromide-containing salts in order to sufficiently obtain cold storage material compositions.  Note, the disclosed calcium chloride metal salt (A) species may read on both the claimed calcium salt and chloride salt by double inclusion, and the disclosed ammonium chloride inorganic salt (B) species may read on both the ammonium salt and chloride salt by double inclusion. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katano (WO 2016/204284 A1, utilizing US 2018/0105728 as an English language equivalent) in view of Schmit et al. (“Calorimetric and theoretical determination of the concentration dependent enthalpy change around CaBr2-6H2O,” Thermochimica Acta 609, 2015, pages 20-30, hereinafter Schmit).  Citations to Katano are with respect to the US PGPub.
As to claim 7, Katano teaches a method of producing a cold storage material composition comprising a mixing step (mixing a metal salt (A), an inorganic salt (B), and water, para. 0062).  Katano teaches the metal salt (A) is preferably calcium chloride (para. 0037-0038) and ammonium chloride is a preferred and exemplary inorganic salt (B) (para. 0044).
Although Katano fails to teach calcium bromide is further mixed in the mixing step, note Katano further teaches the guidance that the metal salt (A) is merely a metal salt whose eutectic point with water is within the range of -75°C to -30°C (para. 0036) and that more than one metal salt (A) may be provided (para. 0037).  
Schmit teaches thermodynamic data for mixtures of calcium bromide and water, including the following partial phase diagram:

    PNG
    media_image1.png
    404
    535
    media_image1.png
    Greyscale

(Fig. 2), which demonstrates calcium bromide has a eutectic point with water at -71.6°C.  See also the left column of page 22 of Schmit.
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further provide calcium bromide as an additional metal salt (A) component in the composition of Katano since Katano further teaches the guidance that the metal salt (A) are merely metal salts whose eutectic points with water are within the range of -75°C to -30°C and Schmit is a cited reference of interest that teaches calcium bromide possesses properties squarely within this requirement.  
As to claim 8, Katano teaches a method of producing a cold storage material composition comprising a mixing step (mixing a metal salt (A), an inorganic salt (B), and water, para. 0062).  Katano teaches the metal salt (A) is preferably calcium chloride (para. 0037-0038) and the inorganic salt (B) is preferably ammonium chloride (para. 044-0045), which amounts to the reference’s method comprising mixing calcium chloride, ammonium chloride, and water.
Although Katano fails to teach calcium bromide is further mixed in the mixing step and accordingly fails to teach an example corresponding to the recited mixtures, e.g., the recited mixture (B) water, ammonium chloride, and calcium bromide, mixture (C) water, calcium chloride, a bromide salt, and an ammonium salt, mixture (D) water, calcium bromide, a chloride salt, and an ammonium salt, mixture (E) water, ammonium chloride, a calcium salt, and a bromide salt, and mixture (F) water, a calcium salt, a chloride salt, a bromide salt, and an ammonium salt, note Katano further teaches the guidance that the metal salt (A) is merely a metal salt whose eutectic point with water is within the range of -75°C to -30°C (para. 0036) and that more than one metal salt (A) may be provided (para. 0037).  
Schmit teaches thermodynamic data for mixtures of calcium bromide and water, including a partial phase diagram demonstrating calcium bromide has a eutectic point with water at -71.6°C (Fig. 2 and the left column of page 22 of Schmit).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further provide calcium bromide as an additional metal salt (A) component in the composition of Katano since Katano further teaches the guidance that the metal salt (A) are merely metal salts whose eutectic points with water are within the range of -75°C to -30°C and Schmit is a cited reference of interest that teaches calcium bromide possesses properties squarely within this requirement.  Note, the disclosed calcium chloride of Katano may read on both the claimed calcium salt and chloride salt by double inclusion, the disclosed ammonium chloride of Katano may read on both the ammonium salt and chloride salt by double inclusion, and the disclosed calcium bromide of Schmit may read on both the claimed calcium salt and bromide salt by double inclusion. 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 recites the method of producing a cold storage material comprising mixing any one of the mixtures (A) through (F) further comprises a cooling step after the mixing step comprising the cooling the mixture to deposit ammonium chloride and removing the deposited ammonium chloride.  It is noted that each of the recited mixtures (A) through (F) in parent claim 8 comprise the explicit presence of ammonium chloride or comprise the simultaneous presence of ammonium ions and chloride ions from the salts in each recited mixture.  It is further noted that Applicant discusses in the original specification part of the chloride ions and part or whole of the ammonium ions in the composition form ammonium chloride (para. [0031]) and the cooling step permits the removal of ammonium chloride by cooling such that ammonium chloride is deposited, i.e., precipitated, out of the present, independently dissociated ions, e.g., calcium ions, chloride ions, bromide ions, and ammonium ions, (para. [0075]).  
The closest prior art of record, Katano (WO 2016/204284 A1, utilizing US 2018/0105728 as an English language equivalent) and Nguyen et al. (US 2016/0153273), fail to teach or suggest the claimed further step of cooling the mixture(s) to deposit and remove ammonium chloride. 
Katano teaches a method of producing a cold storage material composition comprising a mixing step comprising mixing various calcium salt(s), ammonium salt(s), bromide salt(s), and chloride salt(s) with water (mixing a metal salt (A), an inorganic salt (B), and water, para. 0062; the metal salt (A) is preferably calcium chloride, para. 0037-0038; the inorganic salt (B) includes, e.g., sodium chloride, ammonium chloride, sodium bromide, and combinations thereof, para. 0044-0045).  However, Katano fails to teach or further suggest cooling the mixture in order to deposit or remove one of the integral salt components.  In fact, Katano appears to teach away from the claimed ammonium chloride salt deposition step by way of teaching the metal salt (A) and inorganic salt (B) components are each provided within specific mol.% ranges in order to obtain cold storage material compositions having stable melting start points while preventing unmelted residues and deposition of salt (para. 0039-0040 and 0046-0047).
Nguyen et al. teaches an aqueous brine composition useful for a wellbore servicing fluid providing/injected into a subterranean formation that may be naturally occurring or artificially-created comprising water and inorganic salts (para. 0030, 0036, 0104, 0105, and 0179).  Preferred, exemplary salts suitable for the brine include CaCl2, CaBr2, and NH4Cl (para. 0037).  However, Nguyen fails to teach or further suggest cooling the mixture in order to deposit or remove one of the integral salt components of the aqueous brine.  
Conclusion
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 21, 2021